Cook, J.,
delivered the opinion of the court.
This suit was begun in the chancery court. From an inspection of the bill of complaint it appears that the circuit court has exclusive jurisdiction of the cause, and the chancery court was right in so holding. However, the cause should not have been dismissed, but should have been transferred to the circuit court. The section of the Constitution applicable here is as follows: “Sec. 162. All causes that may be brought in the chancery court whereof the circuit court has exclusive jurisdiction shall be transferred to the circuit court.”
Section 161 applies to causes whereof the circuit and chancery courts have concurrent jurisdiction, in which event, should it appear to the circuit court that “the accounts to be investigated are mutual and complicated,” “that court may, on application of the defendant, transfer the causes to the chancery court. ” This cause is not within the class referred to in the last-named section of the Constitution.
Neither does section 147 of the Constitution apply to the cause made by the bill of complaint. That section merely provides that the supreme court may not reverse or annul a judgment, or decree, “from any error or mistake. as to whether the cause in which it was rendered was of equity or common law jurisdiction.” If the chancery court had assumed jurisdiction of this cause, and decreed or denied relief, then that section of the Constitution would come into play and would be controlling with this court. It will be observed that the chancery court declined to take jurisdiction, and dismissed the cause because of want of jurisdiction. In our view of the Con*117•stitutional scheme, the chancery court thereby defeated the purpose of the Constitution.
It is visibly clear that section 162 was designed to meet a case precisely like this. The complainant, by his bill, makes a ease whereof the circuit court has exclusive jurisdiction; and, when the chancery court decided to decline jurisdiction, section 162 is mandatory, and the ■chancery court should have transferred the cause to the circuit court for trial.
We think it proper to add that the measure of damages adopted by the bill of complaint may be one of the evidential facts by which the damages may be established, and may be used as such for that purpose.
Reversed and remanded, with instructions to the -chancery court to transfer the cause to the cirrcuit court

Reversed and remanded.